872DETAILED ACTION
	This is in response to communication received on 3/29/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/12/20, 11/27/20 and 2/23/21.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claim 13 has been withdrawn because of Applicant’s arguments on 3/29/21.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over FINNEMEYER (US PGPub 2016/0109760) and AMIMORI (US PGPUB 2009/0273741) on claims 2-12, 14, 16, 18-23 are withdrawn because the independent claims 19 and 20 have been amended.

Reasons for Allowance
Claims 2-14, 16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 19 has been amended to have the following limitation exposing the anisotropic dye layer to light at an intensity of at least 150 mW/cm2 for a duration of at least 36 hours to bleach the anisotropic dye layer and independent claim 20 has been amended to have the following limitation exposing the anisotropic dye layer to light at an intensity of at least 200 mW/cm2 for a duration of at least 48 hours to bleach the anisotropic dye layer. These limitations, within the context of the overall claim, is not taught nor suggested by the prior art on record.
FINNEMEYER teaches "A total of 46 samples across all RM concentrations were tested. FIG. 21 shows a representative selection of these samples after 48 hours of exposure to either 3 mW/cm2 or 15 mW/cm2 (shown between parallel polarizers)" (paragraph 97, lines 1-4; see paragraph 88-92 for the formation of the samples). This exposure takes place after a previous irradiation step in which the irradiation takes place with 50 mW/cm2 for at least five minutes (paragraph 84). Thereby, FINNEMEYER does not teach or suggest the exposure being at least 150 mW/cm2 for a duration of at least 36 hours to bleach the anisotropic dye layer and at least 200 mW/cm2 for a duration of at least 48 hours to bleach the anisotropic dye layer.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717